DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive and/or moot. 
With regards to Spec objection it is withdrawn based on the clarification and amendment. 
	With regards to the 112a Applicants arguments are not persuasive and persuasive in part. With regards to the “dominant oscillations” being equivalent to dominant frequencies as recognized by peaks in the frequency domain Applicants argument is persuasive. Examiner notes that while applicants say “although other types of oscillation calculations may be used” with regards to determining to determining the dominant PNS frequencies no others appear to be explained. With regards to the optimal windows Examiner finds the argument not persuasive. Applicants argue you can determine the optimal window as discussed through the 4C-4E, turning to the specification it states [0077] - “decompose the BP signal into the dominant frequencies (e.g., FIGS. 4C-4D), which is then used to determine the optimal windows for delivering the stimulation (e.g., FIG. 4E).”; [0078] – “Optimal windows for stimulus are determined using the decomposed BP signal in the dominant frequencies of interest. FIG. 4E illustrates phase variations of systolic BP at the respiration frequency of 0.22 Hz and as function of time. More specifically, FIG. 4E illustrates feature extraction for determining optimal windows (e.g., timings) for providing peripheral stimulation.” And similar recitations of [0081]. Each of these paragraphs is saying it can be done without saying how it is actually done. For example, based on the specification when in Fig. 4E is the time for stimulation that will “improv[e] electroencephalogram (EEG) SWA within the user during the optimal windows” is never recited. Likewise for the discussion of adjusting based on feedback.
With regards to the previous 112b rejections to “characterize” and “user behavior” the rejections are withdrawn due to the discussion and/or amendments. With regards to the discussion of PNS oscillations its not persuasive. By dominant PNS applicants are referring to elements of different types, for example for the dominant frequency as shown in 4D they are referring to a bandpass filtered version of the SBP signal. With regards to the dominant phase/phase shift of .22Hz, they appear to mean different phases of respiration.  
With regards to the 102 argument applicants arguments are moot. 

Applicants Disclosure
Examiner notes that the applicants in the Specification have pointed out inherent elements/associations of the body for example in [0028] “During sleep, CNS cortical activity gradually synchronizes resulting in high-voltage, slow frequency electroencephalogram (EEG) waves, pronounced in the deepest stage of non-rapid-eyes-movement (NREM) sleep, slow wave sleep (SWS). This pattern cyclically alternates with periods of low voltage, mixed frequency EEG combined with muscle atonia and rapid eye movements (REM), characterizing REM sleep. In association with the distinct EEG patterns that characterize the different sleep stages, there are also coordinated patterns in ANS and cardiovascular (CV) indices (e.g., increases in EEG SWA, also called delta power) which are associated with increases in high frequency heart rate variability (HRV) activity.” These are definitions/known inherent elements of the sleep cycles. 

Claim Objections
Claim 9 is objected to because of the following informalities:  it recites “based on based on”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01 states “Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).” and “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”
 With respect to claim 1/9/17, Applicant is essentially claiming the result of determining an “optimal window”. Looking to Applicants specification, the examiner notes that particular steps of how this function is obtained are not disclosed and instead the specification repeats the intended result determining an “optimal window”. Additionally, it also does not do so for both “PNS and the CNS state” as claimed by claim 17. As noted above with cited portion of the MPEP simply restating the function/desired result is not sufficient to satisfy the written description requirement for computer implemented claims.
Similar to above claims 1/9/17 recite variations of “deliver stimulation to the user within the optimal window where the stimulation is characterized as improving electroencephalogram (EEG) SWA within the user during the optimal window”. Separate from the optimal window issue discussed above, this appears to be claiming stimulation based on a desired outcome. However it’s merely an outcome it doesn’t recite how the actual stimulation is determined to be “characterized as improving” or the connection between how one would determine what the desired outcome based on the “characterizing” or “assessing”.
Similar to the above, Claim 17 recites “configured and arranged to adjust the optimized windows based on the feedback signal.” Which is an outcome without reciting how the window is optimized using the response.  

The dependent claims do not correct the issue presented above and are also rejected for the same reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims each recite dominant PNS oscillations however this is not a recognized term of art and is unclear. Applicants appear to be attempt to act as their own lexicographer however in doing so they did not clearly define the term. Based on [0007] it’s not clear if the dominant oscillation is meant to be the dominant frequency, simply a waveform, a repeatable bodily function (breathing etc.) or what the dominant PNS actually is. Another relevant portion of the spec is [0051] in which it recites “Example dominant PNS oscillations include breathing, ANS oscillations, and CV oscillations. The dominant PNS oscillations can be determined based on parameters of the PNS bio-signals, such as peaks or other events in the PNS bio-signals.” The first sentence appears to be defining PNS oscillations as bodily functions which can be measured then the next sentence seems to imply its specific derived elements of a measurement. As such the claims in view of the specification do not clearly define what the bounds of term is. Thus it is unclear what the metes and bounds of “dominant PNS oscillation” is and the claims are indefinite. The claims depending from the independent likewise do not correct the above issue and are also indefinite.
Claims 1, 9 and 17 recite “determining dominant peripheral nervous system (PNS) oscillations based on” and “characterizing at least one property of the dominant PNS oscillations . . .  by: decomposing”. Based on the structure of the claim it appears that the decomposing is not done with regards to the dominant PNS oscillations but to the characterizing of the of the dominant PNS oscillation. In reviewing the spec and arguments it seems that dominant oscillations are determined in part by a Fourier transform (FFT) to the frequency domain, which would be one interpretation of “decomposing” (for example, FFT and plot showing frequency spectrum portions) thus it appears that both “determining” of dominant PNS oscillations and the “characterizing” parts of the PNS oscillations would be based on decomposing. Yet the claims seem to be treating them differently separating them. The claims depending from these claims do not fix this issue and are thus also rejected. 

Claims 1 and 17 state variations of “stimulation circuitry configured and arranged to deliver stimulation” and feedback responsive to the stimulation. Stimulation is not positively recited in any of the independent claims. The element “the stimulation” lacks antecedent basis because the claims do not previously recite stimulating. The claims depending from these claims share this issue and are also rejected for the same reasons.

Claims 1, 9 and 17 recite “assessing” at least one property however it’s unclear what this entails. Examiner is unsure what is needed to show a property is assessed, without it being used later. Is this assessed element the one used in the same at least one property which the optimal timing window is based on? For the above reasons the claims are unclear and do not clearly define what the metes and bounds of the claim are. The claims depending from these claims share these issues and are also rejected for the same reasons. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina (Gary Molina et al., US 20160045706) hereinafter Mol in view of Mirrow (Susan Mirow, US 20090292180) hereinafter Mir.
Regarding claim 1, an interpretation of Mol discloses method for enhancing slow wave activity (SWA), comprising: 
receiving a plurality of bio-signals from a user ([0024], [0033], [0040]-[0041], Figs. 3-4); 
classifying sleep stages using the a plurality of bio-signals ([0035]-[0038]);
determining dominant peripheral nervous system (PNS) oscillations based on at least one PNS bio-signal of the plurality of bio-signals as a function of time and the sleep stages ([0034], [0037]-[0038], Fig. 5); 
providing an indication of an optimal window based on timing of the at least one property as characterized from the decomposed PNS bio-signal for maximizing SWA generation ([0043]-[0044]), to stimulation circuitry configured and arranged to deliver stimulation to the user within the optimal window ([0043]-[0044], [0055]-[0056]) where the stimulation is characterized as improving electroencephalogram (EEG) SWA within the user during the optimal window ([0005], [0044], [0056]); and 
providing feedback responsive to the stimulation based on electroencephalogram (EEG) signal of the user ([0005], [0044], [0056] see also [0021], [0040]-[0041]).

An interpretation of Mol may not explicitly disclose calculating oscillations in the at least one PNS bio-signal and detecting at least one peak in the oscillations of the at least one PNS bio-signal as the dominant PNS oscillations; characterizing at least one property of the dominant PNS oscillations including a phase, a phase shift, an amplitude, or a frequency of the dominant PNS oscillations () by: decomposing the at least one PNS bio-signal based on the at least one peak and as a function of time; and assessing the at least one property from the decomposed at least one PNS bio-signal;

However, in the same field of endeavor (medical devices), Mir teaches determining dominant peripheral nervous system (PNS) oscillations based on at least one PNS bio-signal of the plurality of bio-signals as a function of time and the sleep stages ([0051]-[0053], [0055] see also [0056]-[0057], [0073], [0179]-[0180], [0236]-[0238]) by calculating oscillations in the at least one PNS bio-signal and detecting at least one peak in the oscillations of the at least one PNS bio-signal as the dominant PNS oscillations ([0051]-[0053] see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
characterizing at least one property of the dominant PNS oscillations including a phase, a phase shift, an amplitude, or a frequency of the dominant PNS oscillations ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”) by:
decomposing the at least one PNS bio-signal based on the at least one peak and as a function of time ([0051]-[0053], [0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”, Fig. 3 see also [0057], [0073], [0179]-[0180], [0236]-[0237]); and 
assessing the at least one property from the decomposed at least one PNS bio-signal ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”);

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mol to include frequency spectrum analysis elements recited from Mir because they provide an approach of tracking variability measurements to determine if a treatment is effective over time ([0085]). 

 Regarding claim 9, an interpretation of Mol discloses an apparatus for enhancing slow wave activity (SWA), comprising: 
data transmission circuitry configured and arranged to receive a plurality of bio-signals as obtained from a user by sensor circuitry having one or more bio- sensors ([0024], [0033], [0040]-[0041], Figs. 1-6B), the plurality of bio-signals including peripheral nervous system (PNS) bio-signals and central nervous system (CNS) bio-signals ([0040]-[0041]); 
processing circuitry (Processor(s) Fig. 1) configured and arranged to: 
classify a plurality of sleep stages using at least one of the PNS bio-signals ([0035]-[0038}, [0040]-[0041]); 
determine optimal windows based on based on timings of the phase of the dominant PNS oscillations as characterized from the decomposed at least one of the PNS bio-signals ([0043]-[0044]) where a stimulation or a series of stimulations ([0043]-[0044], [0055]-[0056]) is characterized as improving electroencephalogram (EEG) SWA within the user ([0005], [0044], [0056]); and 
wherein the data transmission circuitry is further configured and arranged to output an indication of the determined optimal windows to stimulation circuitry configured and arranged to deliver stimulation to the user ([0043]-[0044], [0055]-[0056])  within at least one of the determined optimal windows for maximizing EEG SWA generation ([0005], [0044], [0056]).

An interpretation of Mol may not explicitly disclose calculating oscillations in the at least one of the PNS bio-signals and detecting at least one peak in the oscillations of the at least one of the PNS bio-signals as dominant PNS oscillations ([0051]-[0053] see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
characterize properties of the dominant PNS oscillations including a phase, an amplitude, and a frequency of the dominant PNS oscillations based on at least one of the PNS bio-signals and as a function of time and the sleep stages by ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”): 
decomposing the at least one of the PNS bio-signals based on the at least one peak as a function of time ([0051]-[0053], [0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”, Fig. 3 see also [0057], [0073], [0179]-[0180], [0236]-[0237]); and 
assessing the properties from the decomposed at least one of the PNS bio-signals ([0051]-[0053], Fig. 3 see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 

However, in the same field of endeavor (medical devices), Mir teaches calculating oscillations in the at least one of the PNS bio-signals and detecting at least one peak in the oscillations of the at least one of the PNS bio-signals as dominant PNS oscillations ([0051]-[0053] see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
characterize properties of the dominant PNS oscillations including a phase, an amplitude, and a frequency of the dominant PNS oscillations based on at least one of the PNS bio-signals and as a function of time and the sleep stages ([0051]-[0053], [0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”, Fig. 3 see also [0057], [0073], [0179]-[0180], [0236]-[0237])  by: 
decomposing the at least one of the PNS bio-signals based on the at least one peak as a function of time([0051]-[0053], [0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”, Fig. 3 see also [0057], [0073], [0179]-[0180], [0236]-[0237]); and 
assessing the properties from the decomposed at least one of the PNS bio-signals ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”); 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mol to include frequency spectrum analysis elements recited from Mir because they provide an approach of tracking variability measurements to determine if a treatment is effective over time ([0085]). 

 Regarding claim 17, an interpretation of Mol discloses an apparatus including: 
sensor circuitry having at least two bio-sensors configured and arranged to obtain a plurality of bio-signals, which include peripheral nervous system (PNS) bio- signals and signals indicative of sleep stages, from a user and to provide output signals indicative of at least one of an autonomic nervous system (ANS) state and a central nervous system (CNS) state of the user ([0024], [0033], [0040]-[0041] Figs. 3-4; Recites gathering HR/HRV, respiration, motion, Blood volume through PPG, EEG and combinations thereof. At a minimum EEG would be “indicative of” CNS and HRV would be “indicative of” ANS); 
processing circuitry (processors Fig. 1) configured and arranged to: 
classify a plurality of sleep stages using the signals indicative of the sleep stages using the plurality of bio-signals ([0033], [0035]-[0038}, [0040]-[0041]); 
determine optimal windows based on timings of the properties as characterized from the decomposed PNS bio-signals ([0035]-[0038], [0040]-[0044]) for a PNS state responsive to at least the phase of the dominant PNS oscillations for maximizing SWA generation via stimulation where the stimulation is characterized as improving electroencephalogram (EEG) SWA within the user during the optimal windows ([0035]-[0038], [0040]-[0044]); 
stimulation circuitry configured and arranged to deliver the stimulation to the user within at least one of the optimal windows ([0043]-[0044], [0055]-[0056]) for maximizing EEG SWA generation ([0005], [0044], [0056]); and 
feedback circuitry configured and arranged to provide a feedback signal to the processing circuitry, the feedback signal being indicative of a user response to the stimulation based on an EEG signal of the user and the processing circuitry is further configured and arranged to adjust the optimized windows based on the feedback signal ([0005], [0044], [0056] see also [0021], [0040]-[0041]).

An interpretation of Mol may not explicitly disclose calculate oscillations in the PNS bio-signals; determine peaks in the oscillations of the PNS bio-signals;  determine dominant PNS oscillations based on the peaks in the oscillations of the PNS bio-signals and as a function of the sleep stages and time; characterize properties of the dominant PNS oscillations including an amplitude, phase, and frequency of the dominant PNS oscillations by: decomposing the PNS bio-signals based on the peaks and as functions of time; and assessing the properties from the decomposed PNS bio-signals.

However, in the same field of endeavor (medical devices), Mir teaches calculate oscillations in the PNS bio-signals ([0051]-[0053] see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
determine peaks in the oscillations of the PNS bio-signals ([0051]-[0053] see also [0055]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
determine dominant PNS oscillations based on the peaks in the oscillations of the PNS bio-signals and as a function of the sleep stages and time ([0051]-[0053], [0055] see also [0056]-[0057], [0073], [0179]-[0180], [0236]-[0238]); 
characterize properties of the dominant PNS oscillations including an amplitude, phase, and frequency of the dominant PNS oscillations by ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”): 
decomposing the PNS bio-signals based on the peaks and as functions of time ([0051]-[0053], [0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”, Fig. 3 see also [0057], [0073], [0179]-[0180], [0236]-[0237]); and 
assessing the properties from the decomposed PNS bio-signals ([0051]-[0057], [0073], [0179]-[0180], [0236]-[0238] including “The Hilbert-Huang Transform is applied to 24-hours of Heart Rate Variability data, and the signal is decomposed into its intrinsic modes.”).

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mol to include frequency spectrum analysis elements recited from Mir because they provide an approach of tracking variability measurements to determine if a treatment is effective over time ([0085]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandenberger (Gabrielle Brandenberger et al., Is slow wave sleep an appropriate recording condition for heart rate variability analysis?, Autonomic Neuroscience, Volume 121, Issues 1–2, 2005, Pages 81-86, ISSN 1566-0702, https://doi.org/10.1016/j.autneu.2005.06.002. (https://www.sciencedirect.com/science/article/pii/S1566070205001219), viewed on 8/13/21) hereinafter Bran see Abstract and Conclusion; Yang (Cheryl C.H. Yang et al., Relationship between electroencephalogram slow-wave magnitude and heart rate variability during sleep in humans, Neuroscience Letters, Volume 329, Issue 2, 2002, Pages 213-216, ISSN 0304-3940, https://doi.org/10.1016/S0304-3940(02)00661-4. (https://www.sciencedirect.com/science/article/pii/S0304394002006614), viewed on 8/14/21) hereinafter Yang see abstract and conclusion; US 20170340855 see abstract.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 May 2022